Mark J. Fonte
Louis M. Gelormino
F&G LEGAL GROUP
2550 Victory Boulevard
Staten Island, New York 10314
Telephone:     (917) 968-1619
mfontelaw@yahoo.com
louiegels@hotmail.com
Attorneys for Plaintiffs and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                Case No. 1:21-CV-05055
RACHEL MANISCALCO, EVELYN
ARANCIO, DIANA SALOMON, and                     NOTICE OF APPEARANCE
CORINNE LYNCH, individually, and for all
others similarly situated,

                              Plaintiffs,

               -against–


THE NEW YORK CITY DEPARTMENT
OF EDUCATION, MEISHA PORTER,
SCHOOLS CHANCELLOR OF THE
NEW YORK CITY DEPARTMENT OF
EDUCATION, IN HER OFFICIAL
CAPACITY, THE CITY OF NEW YORK,
BILL de BLASIO, MAYOR OF NEW
YORK CITY, IN HIS OFFICIAL
CAPACITY, DEPARTMENT OF
HEALTH AND MENTAL HYGIENE, and
DAVE A. CHOKSHI, COMMISSIONER
OF THE DEPARTMENT OF HEALTH
AND MENTAL HYGIENE, IN HIS
OFFICIAL CAPACITY

                              Defendants.




                                            1
       PLEASE TAKE NOTICE that the undersigned attorney, Louis M. Gelormino of the

firm F&G Legal Group, located at 2550 Victory Boulevard, with telephone number (917) 968-

1619 and email address louiegels@hotmail.com, does hereby represent Plaintiffs Rachel

Maniscalco, Evelyn Arancio, Diana Salomon, and Corinne Lynch in the above-captioned matter.

Please direct all further notices and copies of pleadings, papers, and other materials relevant to

this action to Louis M. Gelormino.




Dated: New York, New York
       September 22, 2021

                                                     s/ Louis M. Gelormino
                                                 By:_____________________________
                                                    Louis M. Gelormino
                                                    F&G Legal Group
                                                    2550 Victory Blvd.
                                                    Staten Island, New York 10314
                                                    Telephone:     (917) 968-1619
                                                    louiegels@hotmail.com
                                                    Attorneys for Plaintiffs and the Class




                                                2
